Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims, in part:
	“sending a first packet from the first wireless device to the second wireless device;
receiving, by the first wireless device, a second packet from the second wireless device;
receiving, by the first wireless device, a first continuous wave signal from the second wireless device, wherein the continuous wave signal comprises an unmodulated signal having a first phase;
sending, by the first wireless device, a second continuous wave signal to the second wireless device, wherein the second continuous wave signal comprises an unmodulated signal having a second phase, the second phase based on the first phase.”
Claims 11 and claim 17 claim the same subject matter. Regarding the above claim limitations, a search for relevant art included Chen et al., U.S. 2011/0292982. Chen, [0013] discloses an embodiment including a system of transceivers. One transceiver sends a wireless signal to the other transceiver. The other transceiver sends a response to the one transceiver. The phase difference between the signal sent by the 
However, none of the references used in the 9/23/2020 Office Action discloses an embodiment including the first wireless device transmitting a responsive second continuous wave with a second phase wherein the second phase of the second continuous wave is predicated on the measured phase of the first transmitted continuous wave signal of the second wireless device. A search for embodiments including measuring the phase of a received signal from a second wireless device to a first wireless device to produce second continuous wave signal from the first wireless device did not reveal any references within the listed CPC of this invention. In arguendo, even if an additional reference were disclosed, it would likely require at least four references (to include Wang, Den, and the above Chen) to “reject” claim 1. It is believe one of ordinary skill in the art would not have envisioned such a combination predicting the claimed invention. It is believed the rejection of claim 1 under these references to include the additional unknown forth reference would not be considered reasonable.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683